In an action by a broker against the sellers and purchasers of certain real property to recover damages for an alleged conspiracy to deprive him of commission he had earned by effecting the sale of said property, the complaint was amended on the trial to add another cause of action against the sellers to recover said commission. Thereupon the court dismissed the cause of action for conspiracy as against the sellers, and at the close of the entire case dismissed said cause of action as against the purchasers. The jury rendered a verdict in favor of the sellers against the broker on the cause of action for the commission. The appeal is from the judgment entered in accordance with the foregoing. Judgment unanimously affirmed, with costs. No opinion. Present •— Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.